UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-10858 Manor Care, Inc. (Exact name of registrant as specified in its charter) 333 N. Summit Street Toledo, Ohio 43604-2617 419-252-5500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value 6.25% Senior Notes due 2013 2.125% Convertible Senior Notes due 2023 (issued April 2003) 2.125% Convertible Senior Notes due 2023 (issued December 2004) 2.125% Convertible Senior Notes due 2035 2.0% Convertible Senior Notes due 2036 (Title of each class of securities covered by this Form) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) x Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: Common Stock, $0.01 par value:One (1) 6.15% Senior Notes due 2013:None (0) 2.125% Convertible Senior Notes due 2023 (issued April 2003):Ten (10) 2.125% Convertible Senior Notes due 2023 (issued December 2004):Eleven (11) 2.125% Convertible Senior Notes due 2035:Forty-six (46) 2.0% Convertible Senior Notes due 2036:Thirty-eight (38) Pursuant to the requirements of the Securities Exchange Act of 1934, each of Manor Care, Inc., and the subsidiaries of Manor Care, Inc., identified on Schedule I hereto has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Manor Care, Inc. December 21, 2007 By: /s/ Richard A. Parr II Name: Richard A. Parr II Title: Chairman, President and Chief Executive Officer
